Pearson, J.
We think it clear, that the will makes the land a primary fund for the payment of debts, at the discretion of the executors, which has been properly exercised by selling the land to save the negroes. The price of the land became personalty, as soon as it was sold, and being a primary fund for the payment of debts, it follows, of course, that the personal estate is not liable to make good to the real estate the amount that has been so applied, and if any part of the price of the land is undisposed of, that is now a part of the personal estate. This is the principal question.
We think the share of Rosa ought to remain with the common fund, until such time as she would, if living, have arrived at full age, when it may be called for by her personal representative, and held subject to the rights of her distributees.
The fund in the hands of the executors is liable for the unsatisfied debts of the testator, and is also liable to reim* burse Mrs. Mildred Powell for the amount she is in advance for the maintenance and education of the younger children, over and above the profits received by her and applied to that purpose, to the extent, if necessary, of the *55negro hire, which has been applied to the payment of debts; for the negro hire formed a part of the profits applicable to the purposes of maintenance and education, and its application to the payment of debts increases the fund now on hand.
The report of the commissioners will be confirmed, and a decree for the plaintiffs to receive the shares allotted to them, subject to contribution for the liabilities above stated. The costs will be paid out of the fund in the hands of the executors.
Per Curiam.
Decree accordingly.